DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 18 and 19 state the requirement of “the reservoir being within a compressible bulb” yet the compressible bulb and the reservoir are not two distinct components. For the purpose of examination, the requirement “the reservoir being 
	Claims 2-17 and 20 are rejected based on their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070027433 A1 (Garcia et al.), hereinafter Garcia.
Regarding claim 1, Garcia teaches a medical device (Fig. 5) comprising: 
a reservoir, the interior space of bulb (3300), for creating a vacuum and storing fluid from a patient [0012], the reservoir being within a compressible bulb (3300) that creates the vacuum from negative pressure upon compression of the compressible bulb [0012]; 

an input valve (3400) that prevents the fluid from flowing out of the reservoir through the input port [0039]; and 
a connector (3600) having 
a locking interface (3620) that mates with a needleless syringe, specifically a Luer-lock device [0045], and 
a valve, within the locking interface [0045 lines 17-18], that opens to permit flow of the fluid out of the reservoir through the connector when connected to the needleless syringe and closes to prevent the flow when not connected, the valve being a one-way or check valve which would necessarily allow fluid to pass from the reservoir, through the valve and out through the connector while preventing backflow.

Regarding claim 2, Garcia teaches the medical device of claim 1.
Garcia further teaches the locking interface (3620) is a Luer-lock cap which has threads and a lock is achieved between the needleless syringe and the connector by mating the threads of the connector onto threads of the needleless syringe [0045].

Regarding claim 4, Garcia teaches the medical device of claim 1.
Garcia further teaches the connector (3600) is fixed to an emptying port of the reservoir, as described in the emptying process of removing (3620) [0045].


Garcia further teaches the connector (3600), the input valve (3400), and the input port (Garcia Fig. 5 Annotated) are located on a collar (Garcia Fig. 5 Annotated) that attaches to an opening of the reservoir (3300) as shown in Fig. 5.

Regarding claim 8, Garcia teaches the medical device of claim 7.
Garcia further teaches the connector (3600) is integral to the collar (Garcia Fig. 5 Annotated).

Regarding claim 9, Garcia teaches the medical device of claim 1.
Garcia further teaches the reservoir has an ovoid shape (Fig. 5).

Regarding claim 10, Garcia teaches the medical device of claim 1.
Garcia further teaches a flexible tube (3210) is attached, at a first end, to the input port (Garcia Fig. 5 Annotated), and at a second end, to a perforated or channeled drain (3220) [0023].

Regarding claim 13, Garcia teaches the medical device of claim 1.
Garcia further teaches the reservoir has a volumetric capacity of 100 cubic centimeters [0023] which is also less than 800 cubic centimeters.

Regarding claim 14, Garcia teaches the medical device of claim 1.


Regarding claim 18, Garcia teaches a system (Fig. 5), comprising a reservoir, the interior space of bulb (3300), for creating a vacuum and housing fluid [0012], the reservoir being within a compressible bulb (3300) that creates the vacuum from negative pressure upon compression of the compressible bulb [0012]; 
an input port (Garcia Fig. 5 Annotated) for receiving the fluid from a patient [0038]; 
an input valve (3400) that prevents the fluid from flowing from the reservoir through the input port [0039]; and 
a Luer lock connector (3620) that permits flow of the fluid into or out of the reservoir through the Luer lock connector when connected to a mating Luer lock device that mates with a needleless syringe, and prevents the flow when not connected [0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of US 20180185555 A1 (Yurek et al.), hereinafter Yurek.
Regarding claims 3 and 5, Garcia teaches the medical device of claim 1.
Garcia teaches use of a Luer-lock [0045 line 5],  (please repeat the place in Garcia that discloses this) but fails to specify the locking interface is a female Luer lock, and the needleless syringe has a male Luer lock that mates with the female Luer lock.
Yurek teaches a medical device (Fig. 1-3) comprising: a reservoir (10) for creating a vacuum [0079] via vacuum port (19) and storing fluid from a patient [0007]; an input port (23) through which the fluid is to flow into the reservoir [0077]; an input valve (31) that prevents the fluid from flowing out of the reservoir through the input port [0077]; and a connector (34) having a locking interface (17) that mates with a needleless syringe [0097]. Yurek further teaches the locking interface is a female Luer lock (18), and the needleless syringe has a male Luer lock that mates with the female Luer lock [0078, 0093]. Yurek further teaches the connector includes a male Luer lock that mates to an emptying port of the reservoir, and the locking interface of the connector is a female Luer lock that connects to the needleless syringe [0093].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic Luer-lock of Garcia with the male or female Luer connector of Yurek as it would be obvious to try when choosing from the finite number of Luer-style connectors available.

Regarding claim 15, Garcia teaches the medical device of claim 1, but fails to teach the medical device does not have a removable stopper that plugs into a tube-shaped emptying port of the medical device.
Yurek teaches the medical device uses tethered sterile dead end caps [0007] and therefore does not have a removable stopper that plugs into a tube-shaped emptying port of the medical device as claimed by applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Garcia with the end caps of Yurek when choosing from a finite number of closure devices available.


Yurek teaches a suction device (Fig. 45-49) in which a tapered stem of the needleless syringe fits into a tapered opening (133) of the connector when mated [0093].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the connector of Yurek by incorporating the universal port. By combining the universal port of Yurek with the suction device, the predictable result of a device which can accommodate fitting from multiple devices, including Luer devices is achieved [Yurek 0093].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Yurek and US 20100108681 A1 (Jepson et al.), hereinafter Jepson.
	Regarding claim 6, Garcia in view of Yurek teaches the medical device of claim 1, but fails to teach an elastic ring is located between threads of the male Luer lock and the emptying port.
Jepson teaches a port assembly for use with needleless connectors (Fig. 3) in which a ring (216) is located between threads of the male Luer lock and the emptying port [0083-0085]. Jepson further teaches that the material of the ring may be the same as that of the septum [0084], which is silicone rubber, an elastic material.
.

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Jepson.
Regarding claim 11, Garcia teaches the medical device of claim 1, but fails to teach a connection between the connector and the needleless syringe is leak-proof.
Jepson teaches multiple aspects of the device are designed to prevent leakage [0066, 0069, 0074, 0083]. By ensuring that the adapter is externally sealed [0083] as well as internally sealed through the septum [0069] and the provided valve, the connection is considered leak proof.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the leak proof enclosure of Jepson through the simple substitution of sealing components to achieve the predictable result of a leak proof enclosure capable of maintaining vacuum.

Regarding claim 12, Garcia teaches the medical device of claim 1, but fails to teach the valve opens through compression caused by a stem portion of the needleless syringe when the needleless syringe becomes connected to the connector.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garcia with the connection mechanism of Jepson to achieve the predictable result of a leak free enclosure for maintaining vacuum.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of US 20190344065 A1 (Burkholz et al.), hereinafter Burkholz.
Regarding claim 17, Garcia teaches the medical device of claim 1, but fails to teach the connector has fixed onto it, an anti-microbial cap, when not connected.
	Burkholz teaches a protective cap (Abstract) for medical connectors which contains an antimicrobial substance [0006].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Garcia with the teachings of Burkholz to incorporate an antimicrobial substance into the cap to ensure the device remains sterile.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson in view of Garcia.
Regarding claim 19, Jepson teaches a connector (Fig. 34-35) to be attached to a medical device [0003, 0004]. The method as claimed is necessarily performed when 
a) a locking interface [0145] that mates with a needleless syringe, and 
b) a valve (1220) that opens to permit flow of fluid through the connector when connected to the needleless syringe and closes to prevent the flow when not connected [0163], but fails to teach the medical device. 
Garcia teaches a medical device which includes: 
A) a reservoir, the interior space of bulb (3300), for housing fluid and creating a vacuum [0012], the reservoir being within a compressible bulb (3300) that creates the vacuum from negative pressure upon compression of the compressible bulb [0012], 
B) an input port (Garcia Fig. 5 Annotated) for receiving the fluid from a patient [0038], 
C) an input valve (3400) that prevents the fluid from flowing from the reservoir through the input port [0039], and 
D) an exit port (3600) to empty the fluid from the reservoir; and attaching the connector (3620) to the exit port of the medical device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Jepson by attaching the device of Garcia to use the device for sampling purposes [Jepson 0004] in a container which is under vacuum.


Yurek teaches a device (Fig. 1-3) for collecting fluid from a patient (Abstract) comprising a Luer lock connector (18) in fluid communication with a reservoir (10). Yurek further teaches attaching the needleless syringe to the connector; and extracting the fluid from the reservoir with the needleless syringe [0096].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Jepson in view of Garcia for use as a sampling port in a container under vacuum [Yurek 0096] to provide ease of access through readily available Luer style needless syringes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781